UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6408


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL ARMSTEAD JEFFERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00221-HEH-1)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Armstead Jefferson, Appellant Pro Se.    Michael Arlen
Jagels, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carl Armstead Jefferson appeals the district court’s

order denying relief on his motion for reduction in sentence

pursuant to 18 U.S.C. § 3582(c) (2012).        We have reviewed the

record and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.           United States v.

Jefferson, No. 3:10–cr–00221-HEH-1 (E.D. Va. Mar. 4, 2014).         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                    2